REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Matthews et al. in U.S.  Patent Application Publication No. 2015/0209905 A1 discloses additive manufacturing with a heated wire deposited into a puddle.  None of the references of record discloses or suggests, alone or in combination, “An additive manufacturing apparatus to form layers with a material that is molten to produce a formed object, the additive manufacturing apparatus comprising: …   and a control device including processing circuitry; and a drive unit including rotating shafts and configured to shift a feed position for the material on the workpiece and an irradiation position for the beam on the workpiece, wherein the control device is configured to control the drive unit to shift the feed position and the irradiation position are shifted, with the irradiation position leading in a moving path for the feed position in spaced relation to the feed position, and the control device is further configured to control the beam source increases to increase output power of the beam in association with an increase in voltage being applied between the workpiece and the material, wherein a distance between a center of the feed position and a center of the irradiation position ranges from 1.0 to 2.0 times of a spot diameter of the beam on the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is considered that the amendments of 31 May 2022 to claim 1 are such that claim 1 no longer invokes 35 USC 112(f).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761